DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15,17 , 18, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
The claim does not tie together the cooperative structural elements of the lever, the support frame, and the biasing assembly.  Although structural pivot points are claimed, the necessary relationship and the elements of the biasing assembly’s ability to minimize forces during use by acting upon lever 164 is missing from the claim.
Appropriate correction required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 15, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quenzi (US 2001/0047600).
Regarding claim 1, Quenzi teaches frame assembly for supporting an implement on a vehicle, comprising: a) a support frame being structured to be removably attached to the vehicle (108) ; b) a lever (106,62) being pivotably connected to the support frame to pivot about a first pivot axis (fig. 10, 130) between a first position and a second position, the lever including: i) a first attachment portion (106), and ii) a second attachment portion being structured to connect to the implement (104) and c) a biasing assembly ( 28c) having a first end and a second end, the first end and the second end defining a length of the biasing assembly, the biasing assembly being movable between an extended position and a compressed position, the length of the biasing assembly being greater in the extended position than in the compressed position (spring), the biasing assembly being biased from the compressed position toward the extended position, the first end being supported against the first attachment portion (fig. 8, 106) to pivot about a second pivot axis (fig. 8, 106b), the second pivot axis being parallel to the first pivot axis (fig. 7) and being vertically spaced relative to the first pivot axis when the support frame is removably attached to the vehicle and the first attachment portion is in the first position, the second end being supported against the support frame to pivot about a third pivot axis  (102) when the first attachment portion pivots about the first pivot axis, the third pivot axis being parallel to the first pivot axis and being spaced from the first pivot axis when the support frame is removably attached to the vehicle (fig. 8).  
2. The frame assembly of claim 1, wherein the second pivot axis is at a higher elevation than the third pivot axis when the support frame is removably attached to the vehicle and the first attachment portion is in the first position (fig. 6). 

3. The frame assembly of claim 1, wherein the second pivot axis is forward of the first pivot axis when the support frame is removably attached to the vehicle and the first attachment portion is in the first position (fig. 7).  

15. The frame assembly of claim 1, wherein the biasing assembly includes at least one spring extending between the first and second ends of the biasing assembly (28c).  

21. The frame assembly of claim 1, wherein: i) the first attachment portion is in the first position when the biasing assembly is in the extended position, and ii) the first attachment portion is in the second position when the biasing assembly is in the compressed position [0055].  

Allowable Subject Matter
Claims 4-14, 17, 18, 20, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 17-18, and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,604,902. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader in scope.

Conclusion
Summers et al. (US 2013/0232827) teaches plow biasing assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on MTRF 9:30-2:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Examiner, Art Unit 3671